Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, Figs. 1-5(e) in the reply filed on 2/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant contends that all of the claims 1-5 read on the elected species.  The examiner disagrees because claim 3 requires the hole to be inside the periphery which is not included in the elected species.  In the elected species the hole is in the periphery as in claim 2.  
Accordingly, claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the last paragraph: in the first line it appears the claw portion would be projecting --from-- the piece portion instead of “to”; in the second line it is unclear what are the meets and bounds of the “hole forming portion” because it is undefined in the description and it is unclear how it would be “moveable through the hole portion or a slit”.  Particularly in the elected embodiment there does not appear that there is any portion surrounding the hole which moves through the hole and there is also not a slit associated with the hole.  Along the same lines in claim 2 it not seen where the piece moves through any slit passing through up and down.  In claim 5, the parenthesis are indefinite because it is unclear if that is intended as a limiting feature and also in claim 5, the “temporary fastening device” and the “press-connecting device” appear are the same element.  The claims were examined as best understood and should be further reviewed to ensure complete compliance with section 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 8,695,177) in view of Dangel (US 5,577,779).  Kato discloses a clip comprising: a male member (20) including a head (24) and a shaft portion (22); a female member (10) including a locking leg with an insertion hole (12) for the shaft portion and, a flange portion (14) with a periphery; the locking leg includes a cylindrical shape with a closed bottom (16) and a moveable attachment locking piece (18) divided by an approximate U-shaped slit (19); the locking piece being impossible to move inward when the a guide device (22c) is inserted in the locking leg (column 5, paragraph beginning line 5); a temporary fastening/press-connecting device (23) temporarily assembling the male member to the female member (column 4, paragraph beginning line 33); and; an engagement device (24a, 14a) restraining the head portion in the flange portion when the locking leg portion is in a use state (Fig. 4 and 6(C)); the engagement device includes a claw portion (24a) in the head and a hole portion (14a) formed by flange peripheral wall; the claw portion projects to a piece portion which is elastically moveable through the hole as the head portion moved up and down (column 5, paragraph beginning line 18);
                       
    PNG
    media_image1.png
    392
    445
    media_image1.png
    Greyscale

Kato does not disclose the hole including an elastically moveable hole forming portion.  Dangel disclose an engagement device comprising a claw portion (20) and a hole portion (30) wherein the hole portion includes an elastically moveable hole forming portion (28) which is a best understood elastically moveable through a hole or a slit (Fig. 4).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the hole of Kato with an elastically moveable hole .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677